Citation Nr: 1432703	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include arthritis.

2.  Entitlement to service connection for a right knee disability, to include arthritis.

3.  Entitlement to service connection for a back disability, to include arthritis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's January 2013 and June 2013 substantive appeals, he requested a Board hearing at a local VA office before a member of the Board.  Specifically, he requested a videoconference hearing.  In a letter dated March 14, 2014, the RO informed the Veteran his local Board hearing would be held on May 9, 2014.  The claims file indicates the Veteran did not attend the May 9, 2014 Board hearing.

In a letter dated June 19, 2014, the Veteran's representative notified VA that the Veteran had failed to attend the May 9, 2014 Board hearing because he had been hospitalized at the Edith Nourse Rogers Memorial Veterans Hospital in Bedford, Massachusetts.  The letter requested that the Veteran be rescheduled for his hearing.    

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing and the reason a timely request for a postponement for the hearing was not submitted.  The Board finds that the June 19, 2014, letter has shown good cause for rescheduling the hearing.  Accordingly, given the expressed intent of the Veteran to have a Board hearing, this case must be returned to the RO to arrange for such a hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to reschedule the Veteran for a videoconference hearing before the Board for the issues of entitlement to service connection for left knee, right knee, back, psychiatric, and alcohol abuse disabilities.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



